—Appeal by the defendant from a judgment of the Supreme Court, Kings County (DeLury, J.), rendered September 23, 1991, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
In this so-called "buy and bust” case, the defendant contends that the court’s failure to instruct the jury to consider the accuracy of the undercover officer’s prior description of the perpetrator in evaluating his credibility was reversible error. This alleged error was not preserved for appellate review, since the defendant neither requested such a charge nor objected to the charge that was delivered (see, CPL 470.05 [2]; People v Hoke, 62 NY2d 1022; People v Bronson, 127 AD2d 776).
In any event, the defendant’s contention is without merit. The jury, hearing the whole charge, " 'would have gathered from its language the correct rule to have been applied in arriving at its verdict’ ” (People v Walker, 104 AD2d 573, 574, citing People v Canty, 60 NY2d 830, 832). Thompson, J. P., Balletta, Miller and Joy, JJ., concur.